Citation Nr: 0934899	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-29 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for tinnitus.

3.  Entitlement to service connection for chronic left ear 
otitis media.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) and an anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1965 to 
December 1968, to include service in Thailand from November 
1966 to December 1967.  He also had unverified service in the 
Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision of the 
Providence, Rhode Island regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's service connection claim for PTSD.  He also appeals 
from a December 2006 rating decision of the Providence RO 
which denied his request to reopen his service connection 
claims for bilateral hearing loss and tinnitus, and from an 
August 2007 rating decision that denied his service 
connection claim for chronic left ear otitis media.

The Veteran testified before the undersigned at a May 2009 RO 
(Travel Board) hearing.  A copy of that transcript has been 
associated with the claims file.

In July 2009, subsequent to the April 2009 statement of the 
case (SOC), the Veteran submitted evidence pertinent to the 
claim on appeal.  This evidence was accompanied by a waiver 
of RO consideration.  See 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

In a February 2006 statement Dr. W. Stern reported that an 
audiogram had found high frequency sensorineural hearing loss 
that was "likely secondary to noise exposure," and that the 
Veteran was receiving regular treatment.  The claim for 
service connection for hearing loss was previously denied 
because the record did not show hearing loss disability as 
defined by VA.  38 C.F.R. § 3.385 (2008).  Records showing a 
current hearing loss would be relevant to his claim, but the 
reported treatment records are not part of the claims folder.  
VA has a duty to seek pertinent records of treatment reported 
by private physicians.  Massey v. Brown, 7 Vet. App. 204 
(1994).

The Veteran has indicated that he received treatment for his 
left ear condition from Drs. Hanumara Chowdri and Stern.  The 
evidentiary record contains treatment summaries from these 
private physicians, however, the actual treatment records are 
not contained in the claims file.  As these records are 
relevant to the instant claims and as they have been 
adequately identified, VA has an obligation to obtain them.  
38 U.S.C.A. § 5103A; Massey.

During his May 2009 hearing, the Veteran testified that he 
was receiving Social Security Administration (SSA) benefits 
due to his psychiatric condition.  The actual decision by the 
SSA, and the medical records on which that decision was 
based, are not of record.  These records are potentially 
pertinent to the claims of entitlement to service connection.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where there has been a determination 
with regard to SSA benefits, the records concerning that 
decision must be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran reported that a droplet of gasoline leaked into 
his ear in July or August 1991 while he was repairing a 
vehicle during his Army Reserves duty.  He also reported 
suffering from chronic otitis media after this incident.  
Post-service treatment records do document treatment for 
otitis media and a March 2007 opinion from Dr. H. C. 
attributes this condition to the Veteran's subjective reports 
of a "1992" injury.  A VA examination is necessary to 
determine whether there is a nexus between the Veteran's 
current left ear condition and his active duty service.

A VA psychological examination was conducted in February 2006 
with the examiner diagnosing the Veteran with depressive 
disorder, not otherwise specified (NOS).  However, this 
examiner declined to offer an opinion regarding the etiology 
of this condition and opined that there was no way to render 
such a medical opinion without resorting to conjecture or 
pure speculation.  Subsequent private treatment providers 
have diagnosed the Veteran as suffering from PTSD but none 
have found that there is a nexus between his current 
psychiatric condition and his service.  A second VA 
examination is necessary to determine the etiology of the 
Veteran's current psychiatric conditions.

The Veteran claims that he suffers from PTSD as a result of 
his in-service trauma involving him striking a civilian girl 
with his truck while stationed in Thailand.  This incident 
occurred sometime in October or November 1967 while he was 
traveling from the 809th Engineers Battalion.  He testified 
during his May 2009 RO hearing that he was assigned to the 
538th Engineers Battalion during this time and that an 
incident report was taken by the military police.  A July 
2007 U.S. Armed Services Center for Unit Records Research 
(CURR) response indicates that they had searched the records 
of the 712th Preventive Medicine Unit and the 809th Engineers 
Battalion and were unable to locate any records related to 
this incident.  However, a search of the 538th Engineers 
Battalion for relevant records has not been conducted.  Such 
a search should be conducted in an attempt to verify the 
Veteran's purported non-combat related stressor.  

The evidentiary record establishes that the Veteran served in 
the Army Reserves beginning in approximately April 1984, and 
that he was attached to the 804th Medical Brigade in Devens, 
Massachusetts.  The Veteran has alleged that he suffered from 
an injury to his left ear sometime in July or August 1991 
while he was serving on a period of active duty for training 
(ACDUTRA).  Any periods of ACDUTRA or inactive duty for 
training (INACDUTRA), including the purported period in July 
or August 1991, need to be verified.  

Although the Veteran was provided with an April 2007 VCAA 
letter indicating that evidence that his purported 1991 
injury occurred while on a duty status needed to be 
submitted, he has not been provided with proper VCAA notice 
regarding the evidence needed to substantiate his veteran 
status in reference to his Army Reserves service.  See 
38 U.S.C.A. § 5003.   There is an opportunity to provide 
notice that fully complies with VCAA as this claim is being 
remanded for other reasons.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact SSA and 
request all decisions and medical records 
associated with the Veteran's award of SSA 
disability benefits.  Any records received 
should be associated with the claims 
folder.

All attempts to obtain these records 
should be documented. If these records are 
unavailable, this should also be 
documented.

2.  The RO/AMC should attempt to verify 
all periods of the Veteran's Army Reserves 
service, including any periods of  active 
duty for training (ACDUTRA) or inactive 
duty for training (INACDUTRA), 
particularly for the period of July and 
August 1991.  The record shows he was 
serving in the 804th Medical Brigade in 
Devens, Massachusetts.

3.  The RO/AMC should send the Veteran a 
VCAA letter that advises him of the 
evidence needed to substantiate 
entitlement to service connection and 
veteran status on the basis of Army 
Reserves service-i.e. that a disease or 
injury was incurred in or aggravated by a 
period of active duty for training or that 
an injury was incurred in or aggravated by 
a period of inactive duty training.

4.  The RO/AMC should obtain the Veteran's 
treatment records from Drs. Chowdri and 
Wendy Stern, including records of 
treatment at Northeast Ear Nose and 
Throat.  The contact information for these 
providers is located in the claims file.

The Veteran is advised that to obtain 
these records, it may be necessary for him 
to provide written authorization to VA.

All attempts to obtain this information 
should be documented in the claims file.

5.  The RO/AMC should attempt to locate 
records related to the Veteran's reported 
October or November 1967 incident in which 
he purportedly struck a civilian child 
with a truck from the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
(formerly CURR).  A search of the records 
related to the 538th Engineers Battalion 
should be conducted in an attempt to 
verify this non-combat related stressor.

6.  Following the completion of the above 
development, the RO/AMC should afford the 
Veteran a VA otolaryngology examination to 
determine whether he has a left ear 
disability that is related to his service.  
The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should note such review in the examination 
report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current left 
ear disability began in or was otherwise 
related to his service.

The examiner should provide rationales for 
any opinion.

7.  The RO/AMC should afford the Veteran a 
VA psychiatric examination to determine 
whether any current psychiatric condition 
is related to his active duty service.  
The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should note such review in the examination 
report or in an addendum.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that any 
current psychiatric condition began in or 
was otherwise related to active duty 
service.

If the Veteran is found to meet the 
criteria for a diagnosis of PTSD, the 
examiner should specify the stressor or 
stressors supporting the diagnosis.

The examiner should provide rationales for 
any opinion.

8.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


